Name: Commission Regulation (EU) NoÃ 1082/2010 of 24Ã November 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 25.11.2010 EN Official Journal of the European Union L 309/1 COMMISSION REGULATION (EU) No 1082/2010 of 24 November 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules for Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2), and in particular Article 138(1) thereof, Whereas: Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in Annex XV, Part A thereto, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 25 November 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. ANNEX Standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 AL 59,4 EC 92,0 IL 95,1 MA 70,0 MK 50,2 ZZ 73,3 0707 00 05 AL 54,8 EG 150,8 JO 182,1 TR 62,3 ZZ 112,5 0709 90 70 MA 67,8 TR 114,0 ZZ 90,9 0805 20 10 MA 69,5 ZZ 69,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 HR 52,2 IL 75,7 MA 61,9 TR 53,2 UY 58,1 ZZ 60,2 0805 50 10 AR 51,5 CL 79,2 MA 68,0 TR 60,3 UY 57,1 ZA 51,7 ZZ 61,3 0808 10 80 AR 74,9 AU 167,9 BR 49,6 CA 113,1 CL 73,8 CN 93,5 MK 24,7 NZ 106,1 US 92,1 ZA 103,3 ZZ 89,9 0808 20 50 CL 78,3 CN 34,1 US 160,9 ZZ 91,1 (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.